UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or |_| TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13638 MARVEL ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Delaware 13-3711775 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 417 Fifth Avenue, New York, NY 10016 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212)-576-4000 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X|No |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer|X| Accelerated filer|_| Non-accelerated filer|_| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_|No |X| At August 6, 2007, the number of outstanding shares of the registrant's common stock, par value $.01 per share, was 81,141,162, including 2,674,723 shares of restricted stock. TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) 1 Condensed Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 2 Condensed Consolidated Statements of Income and Comprehensive Income for the Three and Six Months Ended June 30, 2007 and 2006 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Results of Operations 19 Liquidity and Capital Resources 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 PART II.OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 35 TOC PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) 1 TOC MARVEL ENTERTAINMENT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) June 30, 2007 December 31, 2006 (in thousands, except share data) ASSETS Current assets: Cash and cash equivalents $ 14,159 $ 31,945 Restricted cash 29,691 8,527 Short–term investments 30,378 – Accounts receivable, net 36,375 59,392 Inventories, net 11,505 10,224 Income tax receivable 27,366 45,569 Deferred income taxes, net 11,708 22,564 Advances to joint venture partner – 8,535 Prepaid expenses and other current assets 4,710 7,231 Total current assets 165,892 193,987 Molds, tools and equipment, net 4,020 4,444 Product and package design costs, net 696 1,497 Film production costs 127,778 15,055 Goodwill 346,152 341,708 Accounts receivable, non–current portion 5,880 12,879 Income tax receivable, non–current portion 4,459 – Deferred income taxes, net 31,792 36,406 Deferred financing costs 13,675 15,771 Other assets 2,701 2,118 Total assets $ 703,045 $ 623,865 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 2,263 $ 5,112 Accrued royalties 69,228 68,467 Accrued expenses and other current liabilities 35,670 38,895 Deferred revenue 82,988 140,072 Minority interest to be distributed 5,356 – Total current liabilities 195,505 252,546 Accrued royalties, non-current portion 10,718 12,860 Deferred revenue, non-current portion 77,011 35,667 Line of credit – 17,000 Film facilities 133,200 33,200 Income tax payable, net 42,092 10,999 Other liabilities 6,514 6,702 Total liabilities 465,040 368,974 Commitments and contingencies Stockholders’ equity: Preferred stock, $.01 par value, 100,000,000 shares authorized, none issued – – Common stock, $.01 par value, 250,000,000 shares authorized, 131,050,951 issued and 80,791,475 outstanding in 2007 and 128,420,848 issued and 81,326,627 outstanding in 2006 1,311 1,284 Additional paid-in capital 723,122 710,460 Retained earnings 285,779 228,466 Accumulated other comprehensive loss (3,459 ) (2,433 ) Total stockholders’ equity before treasury stock 1,006,753 937,777 Treasury stock, at cost, 50,259,476 shares in 2007 and 47,094,221 shares in 2006 (768,748 ) (682,886 ) Total stockholders’ equity 238,005 254,891 Total liabilities and stockholders’ equity $ 703,045 $ 623,865 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 2 TOC MARVEL ENTERTAINMENT, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (in thousands, except per share amounts) Net sales $ 101,475 $ 84,363 $ 252,877 $ 174,421 Costs and expenses: Cost of revenues (excluding depreciation expense) 14,498 22,873 29,384 46,756 Selling, general and administrative 31,859 32,499 65,129 66,277 Depreciation and amortization 1,391 3,659 3,231 5,952 Total costs and expenses 47,748 59,031 97,744 118,985 Other income, net 2,309 1,216 1,960 3,131 Operating income 56,036 26,548 157,093 58,567 Interest expense 3,199 3,719 6,101 6,953 Interest income 879 636 1,346 1,072 Income before income tax expense and minority interest 53,716 23,465 152,338 52,686 Income tax expense 20,212 6,976 58,523 18,213 Minority interest in consolidated joint venture 4,417 192 17,886 667 Net income $ 29,087 $ 16,297 $ 75,929 $ 33,806 Basic earnings per share $ 0.35 $ 0.20 $ 0.92 $ 0.40 Weighted average number of basic shares outstanding 81,959 81,393 82,557 83,741 Diluted earnings per share $ 0.34 $ 0.19 $ 0.89 $ 0.38 Weighted average number of diluted shares outstanding 84,906 86,746 85,485 89,148 Comprehensive income: Net income $ 29,087 $ 16,297 $ 75,929 $ 33,806 Other comprehensive income (loss) 240 (58 ) (943 ) (116 ) Comprehensive income $ 29,327 $ 16,239 $ 74,986 $ 33,690 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 3 TOC MARVEL ENTERTAINMENT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, 2007 2006 (in thousands) Cash flows from operating activities: Net income $ 75,929 $ 33,806 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 3,231 5,952 Amortization of deferred financing costs 2,491 2,490 Unrealized gain on interest rate cap and foreign currency forward contracts (1,348 ) (949 ) Non-cash charge for stock-based compensation 4,411 6,850 Excess tax benefit from stock-based compensation (1,954 ) (56,601 ) Gain on sale of equipment – (19 ) Deferred income taxes 14,561 (126 ) Minority interest in joint venture (net of distributions of $3,759 in 2007 and $3,445 in 2006) 14,127 (2,778 ) Changes in operating assets and liabilities: Accounts receivable 30,016 (4,874 ) Income tax receivable 16,851 – Inventories (1,281 ) (4,437 ) Prepaid expenses and other current assets 3,264 (211 ) Film production costs (112,723 ) – Other assets 22 (1,281 ) Deferred revenue (15,740 ) 127,579 Income taxes payable 5,376 (3,527 ) Accounts payable, accrued expenses and other current liabilities (12,252 ) (20,795 ) Net cash provided by operating activities (see Note 2) 24,981 81,079 Cash flows from investing activities: Purchases of molds, tools and equipment (1,562 ) (7,009 ) Expenditures for product and package design (444 ) (5,485 ) Proceeds from sale of equipment – 38 Sales of short-term investments 144,553 80,671 Purchases of short-term investments (174,931 ) (65,532 ) Change in restricted cash (21,164 ) 3,197 Net cash provided by (used in) investing activities (53,548 ) 5,880 Cash flows from financing activities: Borrowings from film facilities 100,000 2,200 Borrowings from line of credit 2,000 96,700 Repayments of line of credit (19,000 ) – Deferred financing costs (395 ) – Purchases of treasury stock (84,322 ) (287,350 ) Exercise of stock options 10,352 31,620 Excess tax benefit from stock-based compensation 1,954 56,601 Net cash provided by (used in) financing activities 10,589 (100,229 ) Effect of exchange rates on cash 192 40 Net decrease in cash and cash equivalents (17,786 ) (13,230 ) Cash and cash equivalents, at beginning of period 31,945 24,227 Cash and cash equivalents, at end of period $ 14,159 $ 10,997 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 4 TOC MARVEL ENTERTAINMENT, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTSJune 30, 2007(unaudited) 1. BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited Condensed Consolidated Financial Statements of Marvel Entertainment, Inc. and its subsidiaries have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement of financial position, results of operations and cash flows for the periods presented have been included. The unaudited Condensed Consolidated Statements of Income and Comprehensive Income for the three and six-month periods ended June 30, 2007 and the unaudited Condensed Consolidated Statements of Cash Flows for the six-month period ended June 30, 2007 are not necessarily indicative of those for the full year ending December 31, 2007.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America.For further information on our historical financial results, refer to the Consolidated Financial Statements and Notes thereto contained in our Annual Report on Form 10-K for the fiscal year ended December 31, 2006. 2. SIGNIFICANT ACCOUNTING POLICIES Description of Business and Principles of Consolidation Marvel Entertainment, Inc. and its subsidiaries constitute one of the world’s most prominent character-based entertainment companies, with a proprietary library of over 5,000 characters. We operate in four integrated and complementary operating segments: Licensing, Publishing, Toys and Film Production.The expansion of our studio operations to include feature films that we produce ourselves began in late 2005 with our entering into a $525 million film facility (the “Film Facility”) to fund the production of our films. This expansion has resulted in the creation of a new segment, the Film Production segment.During 2006, we substantially completed the ramp-up of our movie production business, including the addition of key personnel, to support the development and production of our self-produced films.Consequently, we have presented the Film Production segment separately.Previously, Marvel Studios’ operations related solely to the licensing of our characters to third-party motion picture and television producers.Those licensing activities were included, and are still included, in the Licensing segment. However, the operations of developing and producing our own theatrical releases are reported in our newly created Film Production segment, as these operations are inherently different than that of licensing our characters. In connection with the Film Facility, we formed the following wholly-owned subsidiaries: MVL Rights LLC, MVL Productions LLC, Incredible Productions LLC, Iron Works Productions LLC, MVL Iron Works Productions Canada, Inc., MVL Incredible Productions Canada, Inc. and MVL Film Finance LLC (collectively, the “Film Slate Subsidiaries”). The assets and credit of the Film Slate Subsidiaries, other than MVL Productions LLC, are not available to satisfy debts or other obligations of any of our other subsidiaries or any other persons. We have entered into a joint venture with Sony Pictures Entertainment Inc. (“Sony Pictures”), called Spider-Man Merchandising L.P. (the “Joint Venture”), for the purpose of pursuing licensing opportunities relating to characters based upon movies or television shows featuring Spider-Man and produced by Sony Pictures.The Joint Venture is consolidated in our accompanying financial statements as a result of our having control of all significant decisions relating to the ordinary course of business of the Joint Venture and receiving the majority of the financial interest of the Joint Venture. The operations of the Joint Venture are included in our Licensing segment. 5 TOC MARVEL ENTERTAINMENT, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTSJune 30, 2007(unaudited) The consolidated financial statements include our accounts and those of our subsidiaries, including the Film Slate Subsidiaries and the Joint Venture. Upon consolidation, all significant inter-company accounts and transactions are eliminated. Income Taxes On January1, 2007, we adopted the provisions of FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No.109”(“FIN 48”), which clarifies the accounting for uncertainty in income tax positions. This interpretation requires us to recognize in the consolidated financial statements only those tax positions determined to be more likely than not of being sustained upon examination, based on the technical merits of the positions (see Note 8).The determination of which tax positions are more likely than not of being sustained requires the use of significant judgments and estimates by management, which may or may not be borne out by actual results. Supplemental Disclosure of Cash Flow Information: Six Months Ended June 30, 2007 2006 (in thousands) Interest paid during the period $ 3,658 $ 3,513 Income taxes paid during the period $ 41,035 $ 21,980 Treasury stock repurchases settled in July 2007 $ 1,540 $ – Income tax refund $ 19,000 $ – Our film-production expenditures appear on our statement of cash flows as cash used in operating activities.These expenditures are funded primarily by draw-downs from our film facilities, which appear on our statement of cash flows as cash provided by financing activities. Recently Issued Accounting Standards In September 2006, the FASB issued SFAS No.157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. SFAS 157 is effective for financial statements issued for fiscal years beginning after November15, 2007 (our fiscal year beginning January1, 2008), and interim periods within those fiscal years. We are currently evaluating the effect of this Statement on our consolidated financial statements. In February 2007, the FASB issued SFAS No.159, “The Fair Value Option for Financial Assets and Financial Liabilities Including an Amendment to FASB Statement No.115” (“SFAS159”). This standard permits entities to choose to measure many financial instruments and certain other items at fair value and is effective for the first fiscal year beginning after November15, 2007, which is our 2008 fiscal year. We are currently evaluating the effect of this Statement on our consolidated financial statements. 6 TOC MARVEL ENTERTAINMENT, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTSJune 30, 2007(unaudited) 3. DETAILS OF CERTAIN BALANCE SHEET ACCOUNTS June 30, December 31, 2007 2006 (in thousands) Accounts receivable, net, consist of the following: Accounts receivable $ 51,837 $ 80,003 Less allowances for: Doubtful accounts (1,433 ) (2,107 ) Sales discounts and returns (14,029 ) (18,504 ) Total, net $ 36,375 $ 59,392 Inventories consist of the following: Finished goods $ 6,018 $ 4,886 Component parts, raw materials and work-in-process 5,487 5,338 Total $ 11,505 $ 10,224 Film production costs consist of the following: Development $ 2,860 $ 3,764 Preproduction 26,168 11,291 Production 98,750 – Total $ 127,778 $ 15,055 Accrued expenses and other current liabilities consist of the following: Inventory purchases 3,793 7,413 Bonuses 4,804 8,319 Fleer pension obligation 378 380 Litigation accruals 981 897 Licensing common marketing funds 7,637 8,345 Accrued art and editorial 1,346 1,097 Interest 4,354 2,179 Freelancers’ incentive 1,341 871 Accrued professional services 910 882 Treasury stock buyback accrual 1,540 – Other accrued expenses 8,586 8,512 Total $ 35,670 $ 38,895 4. EARNINGS PER SHARE In accordance with SFAS No. 128, “Earnings Per Share”, basic net income per share is computed by dividing the net income for the period by the weighted-average number of common shares outstanding during the period. Diluted net income per share is computed by dividing the net income for the period by the weighted-average number of common and potential common shares outstanding during the period, if dilutive. The dilutive effect of outstanding options and restricted stock is reflected in diluted earnings per share by application of the treasury stock method, which includes consideration of stock-based compensation as required under SFAS 123R. The total number of shares of common stock outstanding as of June 30, 2007 was 80,791,475 net of treasury shares and restricted stock; assuming the exercise of all outstanding stock options (2,317,910), the vesting of all outstanding restricted stock (2,674,723) and the exercise of a warrant to purchase shares of our common stock (260,417), the number would be 86,044,525.During the three and six-month period ended June 30, 2007, 542,208 and 561,845 shares of common stock were issued through stock option exercises. 7 TOC MARVEL ENTERTAINMENT, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTSJune 30, 2007(unaudited) The following table sets forth the computation of basic and diluted earnings per share (in thousands, except per share data): Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Numerator: Net income $ 29,087 $ 16,297 $ 75,929 $ 33,806 Denominator: Denominator for basic earnings per share 81,959 81,393 82,557 83,741 Effect of dilutive warrants /options/ restricted stock 2,947 5,353 2,928 5,407 Denominator for diluted earnings per share – adjusted weighted average shares 84,906 86,746 85,485 89,148 Basic earnings per share $ 0.35 $ 0.20 $ 0.92 $ 0.40 Diluted earnings per share $ 0.34 $ 0.19 $ 0.89 $ 0.38 Options to purchase 0.3million shares and 1.3 million shares of common stock were not included in the calculation of diluted net income per share for the three months ended June 30, 2007 and 2006, respectively, because the sum of the option exercise proceeds, including the unrecognized compensation expense and unrecognized future tax benefit, exceeded the average stock price and therefore would be antidilutive. 5. DEBT FINANCING We have entered into three debt facilities in connection with our film-production activities.Each of those facilities, along with our general corporate credit line, is described below. Film Facilities Film Slate Facility Obligation On September 1, 2005, we closed a $525 million financing, through our wholly-owned consolidated subsidiary, MVL Film Finance LLC, which enables us to produce our own slate of feature films (the “Film Facility”).Borrowings under the Film Facility are non-recourse to us and our affiliates, other than MVL Film Finance LLC.MVL Film Finance LLC has pledged all of its assets, principally consisting of the theatrical film rights to the characters included in the Film Facility and the rights to completed films or films in production, as collateral for the borrowings.The Film Facility, which expires on September 1, 2016 or sooner if the films produced under the Film Facility fail to meet certain defined performance measures, consists of $465 million in revolving senior bank debt and $60 million in debt referred to as mezzanine debt, which is subordinated to the senior bank debt. An insurance company has insured repayment of the senior debt. The interest rate for the senior bank debt, including the insurance company’s fees, is LIBOR (5.36% at June 30, 2007) or the commercial paper rate, as applicable, plus 1.635%.The interest rate for the mezzanine debt is LIBOR plus 7.00%. Pursuant to the terms of the financing, the mezzanine debt was drawn first and will remain outstanding for the life of the senior bank facility. We must comply with a minimum tangible net worth covenant and various administrative covenants. 8 TOC MARVEL ENTERTAINMENT, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTSJune 30, 2007(unaudited) We entered into an interest rate cap agreement in connection with the Film Facility whereby LIBOR is capped at 6.0% for debt outstanding under the Film Facility up to certain stipulated notional amounts which vary over the term of the Film Facility. The notional amount of the interest rate cap agreement at June 30, 2007 was $154.0 million.The interest rate cap is recorded at fair value ($2.6 million) and included in other assets in the accompanying balance sheet at June 30, 2007.Fair value of the interest rate cap at December 31, 2006 was $2.0 million.The interest rate cap expires on October 15, 2014. As of June 30, 2007, MVL Film Finance LLC had $124.7 million ($33.2 million as of December 31, 2006) in outstanding borrowings under the Film Facility. Borrowings have been used to fund the finance transaction costs related to the closing of the facility, to purchase the interest rate cap, to fund the interest payments of the Film Facility and to fund direct production costs of our Iron Man and The Incredible Hulk feature films. Iron Man Facility On February 27, 2007, we closed a $32.0 million financing with Comerica Bank (the "Iron Man Facility") through our wholly-owned consolidated subsidiary, Iron Works Productions LLC, which may be used to partially fund the production of our
